Citation Nr: 1023197	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-36 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss, to include the propriety of the rating reduction from 
10 percent to a non-compensable rating for this disorder, 
effective from February 1, 2008.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel










INTRODUCTION

The Veteran served on active duty from December 1961 to 
September 1963, from November 1965 to November 1968, and from 
February 1969 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran's file has since been transferred 
to the RO in St. Louis, Missouri.

The Board notes that, although the Veteran requested a Board 
hearing, per his VA Form 9, in November 2008, he withdrew 
that request in a signed statement dated in December 2008. 

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claim, pursuant to the duty to assist, the 
issue of entitlement to a compensable evaluation for 
bilateral hearing loss, to include the propriety of the 
rating reduction from 10 percent to a non-compensable rating, 
effective February 1, 2008, must be remanded for further 
development.

With respect to the Veteran's service-connected bilateral 
hearing loss, the Rating Schedule provides a table for rating 
purposes to determine a Roman numeral designation (I through 
XI) for hearing impairment, established by a State-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz (divided by four).  See 38 C.F.R. Part 
4; see also 38 C.F.R. § 4.85, Table VI (2009).  Table VII is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  See 38 C.F.R. § 4.85, Table VII (2009).  The horizontal 
row represents the ear having the poorer hearing, and the 
vertical column represents the ear having the better hearing.  
See Id.  

Notwithstanding the above, regulations codified at 38 C.F.R. 
§ 4.86 provide for two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, due to the 
fact that the speech discrimination test may not reflect the 
severity of impairment of communicative functioning which 
these veterans' experience.  Under 38 C.F.R. § 4.86(a), when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, VA will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Also, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, VA will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  See 38 C.F.R. § 4.86(b) (2009).  

In this case, prior to the current appeal, and specifically 
by a March 2005 rating action, the RO awarded a compensable 
evaluation of 10 percent for the service-connected bilateral 
hearing loss, effective from March 2, 2004.  That decision 
was based, in part, on a January 2005 VA examination, which 
provided pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
65
70
LEFT
25
45
60
60
60

The puretone threshold average was 56, bilaterally.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear, and 80 percent in the left.  Under the 
applicable schedular criteria and with application of 38 
C.F.R. § 4.86(a), the findings above represent Level IV 
hearing, bilaterally, under Table VI.  See 38 C.F.R. § 
3.383(a)(3) (2009).  When combined on Table VII, the Level IV 
designation of each ear results in a disability rating of 10 
percent.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  

In February 2006, the Veteran filed his current claim for an 
increased rating for his service-connected bilateral hearing 
loss.  In response to the Veteran's claim, he was afforded an 
additional VA audiological examination in February 2007.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
50
50
LEFT
20
50
55
55
50

The puretone threshold average was 40 in the right ear and 53 
in the left.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear, and 80 percent in the 
left.  Under the applicable schedular criteria and with 
application of 38 C.F.R. § 4.86(a), the findings above 
represent Level I hearing in the right ear, and level IV 
hearing in the left, under Table VI.  See 38 C.F.R. § 
3.383(a)(3) (2009).  When combined on Table VII, the Level I 
designation of the left ear and level IV designation of the 
left ear results in a non-compensable disability rating.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  

In a March 2007 rating decision which proposed a reduction to 
the Veteran's disability rating, it was noted that the 
Veteran's February 2007 VA examination was conducted at a VA 
Medical Center (VAMC) in Temple, Texas.  The Veteran claimed 
that the results were in error, as he had never been to that 
facility.  However, in the November 2007 rating decision, 
which reduced the Veteran's evaluation from 10 percent to 
non-compensable, effective from February 1, 2008, the RO 
acknowledged that this was simply a typographical error, and 
that the correct results were relied upon.  The Board has 
verified that the Veteran was present at the February 2007 VA 
examination of record.

In numerous statements received during the current appeal, 
the Veteran has contended that, since his initial grant of 
service connection, his hearing has deteriorated, not 
improved.  In further support of this matter, the Veteran has 
submitted a private audiogram, conducted in August 2009, as 
well as treatise evidence pertaining to sensorineural hearing 
loss.

The Board notes that the "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  Here, the Veteran 
has reported deterioration in hearing since his most recent 
VA examination.  As such, the Veteran's claim for an 
increased rating for sensorineural hearing loss must be 
remanded for a current VA medical examination consistent with 
applicable rating criteria.  The medical examination must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Board also notes that the Veteran's claims file contains 
VA outpatient treatment records through August 2007.  On 
remand, current audiological treatment and evaluation records 
may be available.  Therefore, on remand, any such VA records 
that are available since August 2007 should be obtained and 
associated with the claims folder.  Id.

Regarding the issue of the propriety of the rating reduction 
from 10 percent to a non-compensable rating, effective 
February 1, 2008, the Board notes that this issue will be 
deferred pending further adjudication of the Veteran's 
original claim for a rating increase.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and 
associate with the claims folder copies 
of any outstanding records of 
audiological treatment and evaluation 
that the Veteran may have received since 
August 2007.  If any of the pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  Following receipt of any additional 
medical records obtained pursuant to 
this remand, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA audiological examination 
in order to ascertain the current 
nature and extent of his service-
connected hearing disability.  The 
examination should include all 
pertinent tests, to include a full 
report of audiometric testing.  The 
claims folder must be made available to 
the examiner for review, and the 
examiner must indicate whether such a 
review was performed. 

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the issue of 
entitlement to a compensable evaluation 
for bilateral hearing loss, to include 
the propriety of the rating reduction 
from 10 percent to a non-compensable 
rating for this disorder, effective 
from February 1, 2008, should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


